Amendment #3
Dated and Effective: January 1, 2019
To the
SHARED SERVICES AGREEMENT
By and between
FIRST SOUTHERN NATIONAL BANK
And
UTG, INC.
Dated
 January 1, 2017


      Purpose: To amend and replace Item 1-Services of above said agreement in
its entirety.


1.
Services. During the term of this Agreement, the parties hereby agree to share
personnel and the employee costs of certain groups of employees of both
entities.  The initial Shared Services of the two entities shall be as follows:




 
UTG percentage
FSNB percentage
Accounting
50%
50%
Information Technology
50%
50%
Human Resources
*
*
Investments
50%
50%
CLG
**
**
Leadership
**
**
Marketing
75%
25%
Training
75%
25%



*Human Resources shall be allocated based on the percentage of the number of
individuals on the payroll system for each entity to the total of both entities.


**See attached allocations per Exhibit A.


The Shared Services of each entity shall include the base pay, bonuses paid,
payroll related taxes and costs of employee benefits provided for each
individual covered.


Allocated costs shall first be reduced for reimbursements, if any, received from
other entities or third parties.




Additional employees or groups of employees may be added as shared services upon
mutual agreement of both parties and attached hereto as an addendum to this
Agreement.


Corporate performance based bonuses or awards are specifically excluded from
this formula and sharing arrangement.  Such bonuses or awards shall be borne
entirely by the individual entity and determined exclusively by the management
of each entity.  Individuals covered under this agreement may receive such
corporate performance based bonuses from either or both entities.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date first above written.

 UTG, Inc.

First Southern National Bank

By: /s/ James P. Rousey

By: /s/ Tommy Roberts

James P. Rousey

Tommy Roberts

President

CEO

 
 
Attest:

Attest:

/s/ Theodore C. Miller

/s/ Theodore C. Miller

Theodore C. Miller

Theodore C. Miller

Secretary

Secretary




Shared Services Agreement FSNB/UTG Exhibit A


CLG
Name
 
FSNB %
 
UTG %
Joe Hafley
 
80%
 
20%
Shay Pendygraft
 
20%
 
80%
Leah Baker
 
20%
 
80%
Mike Taylor
 
80%
 
20%



Leadership
Name
 
FSNB %
 
UTG %
Jess Correll
 
25%
 
75%
Doug Ditto
 
25%
 
75%
Cynthia Woodcock
 
25%
 
75%
Mason McFarland
 
50%
 
50%
Jim Rousey
 
50%
 
50%
Candice Smith
 
50%
 
50%
Suzanne Short
 
50%
 
50%
Sara Downey
 
50%
 
50%
Kayla Grubbs
 
50%
 
50%






